department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t eo b4 tax exempt and government entities oivision jun date unek nifor ny tory t a i ce lt of of o3- oo o84 employer_identification_number legend b m n oo x dear sir or madam - we have considered m's ruling_request dated date m a charitable_trust requests the following rulings that receipt and continued ownership of the x perpetual royaity interest granted by n a limited_partnership and the receipt of the related royalty payments will not result in unrelated_business_taxable_income to m that receipt and continued ownership of the x perpetual royalty interest granted by n will not result in excess_business_holdings to m and that receipt and continued ownership of the x perpetual royalty interest granted by n and the receipt of the related royalty payments will not jeopardize the status of m as a tax exempt_private_foundation under sec_501 and sec_509 of the internal_revenue_code respectively m is controlled and operated by its trustees trustees in accordance with the goverming instrument of m and policies and procedures adopted by the trustees m hoids significant assets some of which were donated to it by b periodically the trustees distribute income of m to various charitable organizations and for various charitable uses n is the owner and operator of o a ski resort virtually all of n’s interests are owned by b n engages in no other line_of_business n wishes to make a charitable_contribution to m of a royalty interest equal to x of n’s simulated taxable_income which is equal to taxable_income with certain adjustments if this is a negative figure the royalty shall be zero and shall have no effect on the amount of the royalty for any other year the charitable_contribution by n would be evidenced by a perpetual royalty s interest agreement of which you have enclosed a copy the revenue to be derived by m from the perpetual royalty interest agreement will be used to further m’s exempt purposes n's simulated taxable income’ is described in paragraph of the perpetual royalty interest agreement as follows i ii the first determination is of the amount that would be n’s taxable_income under the code if n were a corporation without depreciation_deductions or any carry forwards or carry backs after the computation in paragraph i is completed the following adjustments are made a there is added to such taxable_income all of n’s cash receipts during the year excluding monies borrowed that were not taken into account in computing taxable_income under paragraph i b there is deducted from such taxable_income all amounts paid_by n during the year to reduce n indebtedness and all other_amounts paid out by n during the year that were not otherwise taken into account in computing taxable_income under paragraph i other than the royalty payable to m the net figure after the above adjustments is the simulated taxable_income which will approximate n’s net_income inasmuch as n is a partnership its strict taxable_income was not deemed to be an appropriate concept to be used in computing the royalty therefore you have used the simulated taxable_income concept in order to approximate n's taxable_income if it were a corporation with the above cash_flow adjustments the perpetual royalty interest agreement specifically provides that m shall have no ownership of any partnership_interest either general or limited no ownership of o or any of n's assets and no power or right of any kind to control direct supervise recommend or review n’s business activities operations or decisions except for its right to review the royalty computations in addition the perpetual royalty interest agreement provides that m shall never be or become personally or otherwise liable for any cost expense payment or outlay incurred by n or due by n or for which n is liable or responsible and n shall indemnify and hold m harmless from and against any liability arising out of the perpetual royalty interest agreement or arising out of any_action or inaction by n sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private sharehoider or individual and which does not engage in proscribed legislative or politica activities sv - sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_512 of the code provides for the following modification to the term unrelated_business_taxable_income as defined in sec_512 there shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with that income the term royalties is not defined in either the internal_revenue_code or the regulations sec_1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 of the code shall be determined by ail the facts and circumstances of each case revrul_81_78 1981_2_cb_135 holds that payments which an exempt labor_organization receives from various business enterprises involving the organization's efforts to license its member professional athletes’ names for_the_use_of the organization’s trademark trade_name service_mark or copyright whether or not payments are based on the use made of such property are classified as royalties for federal tax purposes the revenue_ruling states to be a royalty a payment must relate to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes the ruling also noted that although excluded from unrelated_business_income_tax as a royalty the income from the licensing activity was income from unrelated_trade_or_business because the licensing agreements did not directly promote the group’s purposes in situation of revrul_81_78 the license agreement required the organization through its member athletes to endorse products or services in personal appearances and interviews the ruling held that the royalty exception does not apply because of the element of personal services this is consistent with the service's position that provision of a relatively minimal degree of services by the exempt_organization will preclude royalty treatment of the resulting gl os under the perpetual royalty interest agreement m will receive a royalty interest based on n’s simulated taxable_income the concept of simulated taxable income’ is intended to approximate taxable_income as if n were a corporation with certain cash_flow adjustments as discussed above the royalty gives m no partnership_interest in n nor any interest in the operations assets or activities of n and m is insulated from all liabilities of n accordingly under the agreement m has a completely passive role inasmuch as the income which m receives is a true royalty it is not taxable by virtue of the exclusion from unrelated_business_taxable_income provided under sec_512 of the code sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons this section also provides that where all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 of the code deals with permitted holdings of an unincorporated business_enterprise this section provides that in the case of a partnership or joint_venture profit interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes the items exciuded by sec_512 sec_53_4943-10 of the foundation and similar excise_taxes regulations provides that under sec_4943 of the code the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 of the regulations states that for purposes of code sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company - is controlled by the company instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4943-10 of the regulations provides that gross_income from passive sources for purposes of this paragraph includes the items excluded by sec_512 relating to royalties among other exceptions listed under subparagraphs of section sec_12 as discussed above the income generated by the perpetual royalty interest agreement is passive royalty income under sec_512 of the code therefore the perpetual royalty interest is excluded from the definition of a business_enterprise under sec_4943 see sec_53_4943-10 and sec_53_4943-10 of the regulations the purposes and activities which constitute the basis for the service’s recognition of the tax exempt status of m under sec_501 of the code are not affected in any way by the perpetual royalty interest agreement these purposes and activities remain the same the agreement in question only involves the passive receipt by m of royalty income for the same reasons the private_foundation_status of m under sec_509 is unaffected by the perpetual interest royalty agreement based on the foregoing we are able to rule as follows m's receipt and continued ownership of the x percent perpetual royalty interest granted by n and the receipt of the related royalty payments will not result in unrelated_business_taxable_income to m under sec_512 of the code m's receipt and continued ownership of the x percent perpetual royalty interest granted by n will not result in excess_business_holdings to m under sec_4943 of the code m's receipt and continued ownership of the x percent perpetual royalty interest granted by n and the receipt of the related royalty payments will not jeopardize the status of m as a tax exempt_private_foundation under sec_501 and sec_509 of the code respectively this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number we are sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m's tax status it should kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter oe this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely beret v sod gerald v sack manager exempt_organizations technical group
